Citation Nr: 1451071	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-14 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than January 1, 2004 for the removal of the Veteran's former spouse, H., as a dependent spouse.

2.  Entitlement to an effective date earlier than May 1, 2011 for the addition of the Veteran's current spouse, K., as a dependent spouse.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active military service from July 1993 to July 1997.

These matters come before the Board of Veterans' Appeals (Board) from August and October 2011 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska. 

In July 2012, the Veteran testified at a hearing before RO personnel.  A transcript of that hearing is of record.

In a September 2012 supplemental statement of the case (SSOC), the RO awarded the Veteran an effective date of May 1, 2011 for the addition of the Veteran's current spouse, K. as a dependent spouse.  Previously, the effective date of this addition was September 1, 2011.  However, as the award of the earlier effective date did not constitute a full grant of the benefits sought, the Veteran's claim for an earlier effective date remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran and his wife H. were divorced in December 2003.
 
2.  In April 2011, VA requested that the Veteran complete a dependency questionnaire form.  Within one year, the Veteran returned it (that same month), indicating that his wife was K.

3.  In August 2011, VA requested that the Veteran submit additional information regarding his marriage to K.  In September 2011, the VA received his and K.'s marriage certificate.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 1, 2004 for removal of the Veteran's former spouse, H., as a dependent spouse are not met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.401, 3.501 (2014).

2.  The criteria for an effective date earlier than May 1, 2011 for addition of the Veteran's current spouse, K., as a dependent spouse are not met. 38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  This case, however, is one in which the law is dispositive of the issues.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claims.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  In the present claims, the outcome is dependent on the evidence received by VA with regard to the Veteran's divorce from his former spouse and marriage to his current spouse.  Thus, the Veteran cannot be prejudiced by any failure to provide him with VCAA notice of the laws and regulations governing effective dates.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Earlier effective date

An award of additional compensation for dependents is payable from the effective date of the rating establishing entitlement to a qualifying evaluation, but only if proof of dependents is received within one year from the date of such rating. 38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected disability rating are eligible for additional compensation for a spouse, child or dependent parents.  38 U.S.C.A. § 1115 ; 38 C.F.R. § 3.4(b)(2) . 

The effective date for additional compensation for dependents is the latest of the following dates:  (1) date of claim (defined as, in order of applicability): (i) date of veteran's marriage, if the evidence of the event is received within 1 year of the event; otherwise (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request; (2) the date dependency arises; (3) the effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action, or the date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b) .

Actual payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31 .

Initially, the Board notes that the Veteran met the qualifying disability rating for entitlement to additional compensation for a spouse on May 10, 2001, as on that date he was awarded entitlement to a 20 percent disability rating for lumbar disk disease with radiculitis and paresthesia of the left lower extremity, and also had a 10 percent disability rating for status post soft tissue injury of the right knee, for a combined evaluation of 30 percent.  As evidence was not received within one year of that rating, provision (3) above does not apply.

In April 2011, VA requested that the Veteran complete a dependency questionnaire form.  Within one year, the Veteran returned it that same month, indicating that his wife was K.  This was the first notice of record documenting the Veteran's marriage to K.  

In August 2011, VA requested that the Veteran submit additional information regarding his marriage to K.  In a VA Form 21-686c, Declaration of Status of Dependents, received by VA in August 2011, the Veteran reported that he married K. in March 2006 and divorced his former spouse, H., in December 2003.  In September 2011, VA received his and K's marriage certificate. 

In the above-referenced August 2011 decision, the RO notified the Veteran that H. was removed from his VA benefits award effective January 1, 2004.  In the above-referenced October 2011 decision, VA notified the Veteran that VA was paying him as a Veteran with four dependents (a spouse, K., and three children).  K. was added to his award effective September 1, 2011.  As discussed above, the effective date for the award of benefits for K. was modified to May 1, 2011 based on the Status of Dependents Questionnaire received by VA on April 20, 2011 when VA was first notified that the Veteran was married to K.  

At a hearing before RO personnel dated July 2012, the Veteran stated that after he was discharged from the military, he sought assistance with all issues related to his claims for VA benefits from the Sarpy County Veterans Service Office in Nebraska.  He further reported that when he separated from H., his service officer told him to bring a copy of his divorce decree to him after the divorce was finalized.  He did not recall receiving this correspondence from VA or from the Sarpy County Veterans Service Office clarifying information about his divorce.  Notably, the Veteran does not appear to have disagreed with the date that H. was removed from his award of VA benefits.  

The Veteran also testified at the July 2012 RO hearing that he was married to K. in March 2006, and that approximately 30 days after he was married to her, he went to the Sarpy County Veterans Service Office and submitted a change of address form, direct deposit form, and a copy of his marriage certificate.  The Veteran indicated that a cover sheet was not completed when submitting the documents.  He believed at that time he was finished filing the required paperwork.  He did not go back to the Sarpy County Veterans Service Office until June 2011 when his twin daughters were born and he wished to add them to his VA benefits award.  When he went back, he was informed by the Sarpy County Veterans Service Office that he and K. were listed as separated and they did not have a copy of his marriage certificate.  He also received a letter from VA informing him of such.  In order to correct this mistake, he submitted a copy of his marriage certificate to VA and after being informed that he could not add K. without a copy of the divorce decree from H. the Veteran submitted the divorce decree.  He therefore contends that the effective date of the award of benefits for K. should be from April 3, 2006, the date he submitted the change of address and direct deposit forms as well as the marriage certificate to the Sarpy County Veterans Service Office.  

First, the Board notes that the Veteran does not contest the effective date on which his ex-wife, H., was removed from his VA dependency.  He indicated that they divorced in December 2003 and that she should be removed in January 2004.  That is the date on which VA removed her from his benefit.  The issue with her removal is that the removal did not take place until May 2011, thereby creating an overpayment.  However, the Veteran did not appeal the issue of entitlement to a waiver of the overpayment to the Board.  Indeed, although a December 2012 statement of the case continued the denial of the claim, he did not complete his appeal with the filing of a substantive appeal.  Therefore, on the matter of when the removal of H. was effectuated, the Board finds that there is no controversy.

As noted above, the effective date for additional compensation for the Veteran's spouse, K., is the latest of the following dates: 

(1) date of claim (defined as, in order of applicability): (i) date of veteran's marriage, if the evidence of the event is received within 1 year of the event; otherwise, (ii) date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request; 

(2) the date dependency arises.

The date of the Veteran's marriage was March 2006; however, evidence of the marriage (i.e., the marriage certificate) was not received within one year of the marriage. Rather, it was received in September 2011. Thus, provision (1)(i) does not apply.  VA received notice of the dependent's existence in April 2011, which was within one year of VA's request for that information that same month.  Therefore, under provision (1)(ii), the date is April 2011.  Under provision (2), the dependency arose the date of the marriage, March 2006.  Thus, the latest date is the April 2011 date.  As indicated above, actual payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  As such, May 1, 2011 is the appropriate effective date for the addition of K. as a dependent spouse.

The Board has considered the Veteran's contention that he filed his marriage certificate with the Sarpy County Veterans Office in April 2006 and that VA should have therefore been notified of the marriage to K. on that date.  However, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15 (1926), Ashley v. Derwinski, 2 Vet. App. 307 (1992), Mindenhall v. Brown, 7 Vet. App. 271 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 311 (1999).  Thus, there is a rebuttable presumption that Sarpy County Veterans Office properly discharged its official duties by properly providing the correct information to the Veteran and that VA would be notified of such.  The Veteran's statements, alone, are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.

The Board also notes the Veteran's contention that he was incorrectly notified by the employee at Sarpy County Veterans Office that his marriage certificate was properly filed when he allegedly submitted this document in April 2006 and that VA should have received notice of the marriage in April 2006.  However, even if he was given incorrect information, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  The regulation in this case specifically provides for an effective date.  Although the Veteran may have received erroneous advice from a Sarpy County Veterans Office employee, he is not entitled to an earlier effective date based on estoppel.  Johnson v. Brown, 9 Vet. App. 369, 377 (1996); Owings v. Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994); Walker v. Brown, 8 Vet. App. 356, 359 (1995). 

In sum, the Board finds that the appropriate effective date for the removal of H. as a dependent spouse is January 1, 2004, and the addition of K. as a dependent spouse is May 1, 2011, and no earlier.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to an effective date earlier than January 1, 2004 for the removal of the Veteran's former spouse, H., as a dependent spouse is denied.

Entitlement to an effective date earlier than May 1, 2011 for the addition of the Veteran's current spouse, K., as a dependent spouse is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


